         Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 1 of 17



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       VPR Brands LP,                                    No. CV-20-02185-PHX-DJH
10                    Plaintiff,                           ORDER
11       v.
12       Jupiter Research LLC,
13                    Defendant.
14
15            Pending before the Court is the parties’ Motion for Protective Order (Doc. 21). For
16   good cause appearing, the Court finds that a protective order regarding discovery material

17   (defined below) and the use of confidential documents is necessary because certain
18   information and documentation subject to disclosure and sought through discovery are

19   personal, confidential, and proprietary in nature.1

20            Accordingly,
21            IT IS HEREBY ORDERED AS FOLLOWS:
22   I. DEFINITIONS

23                   Designated Material

24            The term “Designated Material” shall mean any Discovery Material (as defined in

25   Section I.C) designated by a Producing Party (as defined in Section I.F) as either

26   1
       The Court made one change from the parties’ proposed order. Under Section IX,
     Unintentional Disclosure of Attorney-Client or Work Product Material, if the parties
27   disagree about whether a returned or destroyed document is subject to the protections of
     the attorney-client privilege or work product immunity, they must first attempt to resolve
28   the dispute in accordance with the Court’s discovery dispute protocol as outlined in the
     Rule 16 Scheduling Order. (Doc. 19 at ¶ 10).
      Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 2 of 17



 1   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” in
 2   accordance with Paragraphs III.A to III.D below. All Designated Material and any
 3   information or material copied or derived therefrom, and all copies, excerpts, and
 4   summaries thereof, as well as testimony and oral conversations which reveal that
 5   information, shall be treated as and hereinafter referred to as Designated Material.
 6                 Confidential and Highly Confidential - Attorneys’ Eyes Only
 7                 1.     “CONFIDENTIAL” comprises or contains information that the
 8          Producing Party claims in good faith to constitute or relate to sensitive business,
 9          financial, or commercial information (including identifying information for
10          customers of the Producing Party) that is not publicly available and provides a
11          commercial advantage to its possessor and the disclosure of which to persons other
12          than those set forth in Section V.A. below would create a substantial risk of serious
13          harm that could not be avoided by less restrictive means.
14                 2.     “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
15          comprises or contains information that the Producing Party claims in good faith is
16          information that is of a highly confidential nature and is competitively sensitive or
17          important to the Producing Party’s business, including, but not limited to, non-
18          public pricing and revenue information, and other sensitive financial data, the
19          disclosure of which to persons other than those set forth in Section V.B below could
20          create a risk of harm that could not be avoided by less restrictive means.
21                 Discovery Material
22          The term “Discovery Material” shall mean any Document (as defined at Section
23   I.D), material, item, testimony, or thing filed with or presented to the Court or produced,
24   served, exchanged, or generated during the discovery process, including, for example,
25   exhibits; answers to interrogatories; responses to requests for admissions; responses to
26   requests for production and any documents produced in connection therewith; subpoenas;
27   declarations; affidavits; letters; emails; deposition testimony or transcripts; and all copies,
28   extracts, summaries, compilations, designations, and portions thereof.


                                                  -2-
      Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 3 of 17



 1                 Documents
 2          The term “Document” shall mean all writings, recordings, or photographic materials
 3   as described and defined in Rule 1001 of the Federal Rules of Evidence, including
 4   electronically stored information and data, whether produced or created by a Party or
 5   another person, and whether produced pursuant to Federal Rule of Civil Procedure 34,
 6   pursuant to a subpoena, by agreement, or otherwise. This shall include, but not be restricted
 7   to, all interrogatory answers, responses to requests for production or for admission(s),
 8   deposition testimony, and deposition exhibits. This Protective Order is not intended to, and
 9   shall not, expand, enlarge, or otherwise change any Party’s obligations concerning the
10   scope, limitations, and form of discovery as set forth in any Discovery Plan and Scheduling
11   Order put in place in the Lawsuit.
12                 Party
13          The term “Party” shall refer to any plaintiff or defendant in the Lawsuit, namely,
14   VPR Brands, LP, Jupiter Research, LLC.
15                 Producing Party
16          The term “Producing Party” shall mean any Party to the Lawsuit or any non-party,
17   including its counsel, retained experts, directors, officers, employees, or agents, who
18   produces any Discovery Material during discovery for the Lawsuit.
19                 Receiving Party
20          The term “Receiving Party” shall mean any Party to the Lawsuit, including its
21   counsel, retained experts, directors, officers, employees, or agents, who receives any
22   Discovery Material.
23   II. RESTRICTION ON DISCLOSURE AND USE OF DESIGNATED MATERIAL
24                 Scope
25          This Order shall encompass all Discovery Material produced during this Lawsuit
26   except that this Order shall not encompass information that (a) is lawfully in the possession
27   of or otherwise known to the Receiving Party or the public before the date of its
28   transmission to the Receiving Party, (b) lawfully comes into the possession of the


                                                 -3-
      Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 4 of 17



 1   Receiving Party by means other than by production by Producing Party, or (c) lawfully
 2   comes into the possession of or otherwise becomes known to the public after the date of its
 3   transmission to the Receiving Party, provided that such information does not become
 4   publicly known by any act or omission of the Receiving Party that would be in violation
 5   of this Order.
 6                    Purpose
 7          Designated Materials shall be used solely for purposes of and in connection with
 8   this Lawsuit and the information contained therein shall not be used or disclosed for any
 9   other purpose, including, without limitation, any business or commercial purpose.
10                    Confidentiality
11          Designated Material and the information derived from such Designated Material
12   (excluding information which is derived lawfully from an independent source) shall not be
13   given, shown, made available, discussed, or otherwise communicated or disclosed in any
14   manner, either directly or indirectly, to any person not authorized to receive the information
15   under the terms of this Order.
16                    Maintenance of Designated Material
17          Designated Material shall be maintained by the Receiving Party at a location and
18   under circumstances reasonably designed to ensure compliance with this Order. The
19   Receiving Party shall protect the confidentiality of Designated Material using procedures
20   that are no less stringent than the measures used to protect the Receiving Parties’ own
21   Designated Material or similar confidential material.
22                    Restrictions on Designated Materials
23          The restrictions on the use of Designated Material established by this Order are
24   applicable to the Receiving Party. A Producing Party is free to do whatever it desires with
25   its own Designated Material.
26                    Discovery from Non-Parties
27          Information sought or obtained from a person not a Party to the Lawsuit (“non-
28   party”) shall be treated as Designated Material if requested by the non-party. Any such


                                                 -4-
      Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 5 of 17



 1   information designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -
 2   ATTORNEYS’ EYES ONLY” pursuant to Paragraphs III.A to III.D by a non-party will
 3   be accorded the same protection as the parties’ Designated Material, and will be subject to
 4   the same procedures as those governing disclosure of the parties’ Designated Material
 5   pursuant to this Order. Any Party may seek to challenge designations by a non-party under
 6   the provisions of Paragraph IV.B after providing at least ten (10) business days written
 7   notice to the non-party and agreeing that it will not object to the non-party appearing in
 8   this Lawsuit for the limited purpose of seeking to preserve its requested designation.
 9                 Unintentional Disclosure of Designated Material
10          If Designated Material, or any portion thereof, is disclosed by the Receiving Party
11   to any person or Party not authorized to receive such Designated Material under this
12   Protective Order, then the Receiving Party shall use its best efforts to retrieve immediately
13   all copies of such Designated Material, and to bind such person to the terms of this Order.
14   In such event, the Receiving Party shall also (a) promptly inform such person of all the
15   provisions of this Order; (b) identify such person immediately to the Producing Party; and
16   (c) request that such person execute the Confidentiality Undertaking in Exhibit A.
17   III.          PROCEDURE FOR MARKING DESIGNATED MATERIAL
18          Any Producing Party may mark Designated Material as either “CONFIDENTIAL”
19   or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” in accordance with this
20   Order. The burden of establishing that Designated Material is either “CONFIDENTIAL”
21   or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” as defined herein shall
22   be on the Producing Party.         The designation of Designated Material as either
23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY”
24   shall be deemed effective unless and until the Court orders otherwise or the Producing
25   Party withdraws the designation. Designated material must be marked in the following
26   manner:
27                    1.    In the case of documents or any other tangible thing produced,
28             designation shall be made by placing the legend “CONFIDENTIAL” or


                                                 -5-
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 6 of 17



 1          “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” on each page of
 2          the document or on the cover or in a prominent place on any other tangible thing
 3          prior to production of the document or tangible thing along with a designation,
 4          e.g., bates number prefix, of the identity of the Producing Party;
 5                   2.     In the case of electronically stored information (“ESI”) produced in
 6          native format, designation shall be made by contemporaneously producing a
 7          bates-numbered slip sheet bearing the legend “CONFIDENTIAL” or “HIGHLY
 8          CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” and including the
 9          corresponding bates number in the file name of the native-format file (e.g.,
10          [FILENAME].xls). Any Party printing or otherwise creating a tangible copy of
11          the native file shall include the legend “CONFIDENTIAL” or “HIGHLY
12          CONFIDENTIAL - ATTORNEYS’ EYES ONLY” on each page of the
13          document;
14                   3.     In producing original files and records for inspection, no marking
15          need be made by the Producing Party in advance of the inspection. For the
16          purposes of the inspection, all documents produced shall be considered as
17          marked “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”
18          Thereafter, upon selection of specified documents for copying by the Receiving
19          Party, the Producing Party shall mark as either “CONFIDENTIAL” or
20          “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” as applicable,
21          the copies of such documents as may contain either CONFIDENTIAL or
22          HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY, as defined in
23          Paragraphs I.B.1 and I.B.2 at the time the copies are produced to the Receiving
24          Party.        There will be no waiver of confidentiality by the inspection of
25          CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
26          ONLY information before it is copied and marked pursuant to this Order; and
27                   4.     In the case of testimony provided during a deposition or hearing,
28          transcripts or portions thereof shall be designated by the Producing Party either


                                                -6-
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 7 of 17



 1          (i) on the record during the deposition or hearing, in which case the pages of the
 2          transcript containing Designated Material shall be marked “CONFIDENTIAL”
 3          or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” as applicable,
 4          by the reporter, as a Party may direct; or (ii) by captioned, written notice to the
 5          reporter and all counsel of record, given within thirty (30) business days after
 6          the reporter sends written notice to the witness or the witness’s counsel that the
 7          transcript is available for review, in which case all counsel receiving such notice
 8          shall be responsible for marking the copies of the designated transcript or portion
 9          thereof in their possession or control as directed by the Producing Party or
10          witness. Pending expiration of the thirty-day period or the receipt of such written
11          notice from a Party (whichever comes first), all parties and, if applicable, any
12          third-party witnesses or attorneys, shall treat the deposition transcript and the
13          information contained therein as if it had been designated HIGHLY
14          CONFIDENTIAL - ATTORNEYS’ EYES ONLY. If no such written notice is
15          provided within the thirty-day period, the designation(s) made during the
16          deposition shall stand. If such written notice is provided, the designation(s)
17          provided in such notice shall be effective upon receipt. No person other than a
18          court reporter or Court personnel shall attend the designated portions of such
19          depositions unless such person is an authorized recipient of Designated Material
20          under the terms of this Order.
21                 5.    In the event that a deposition or hearing is attended only by persons
22          authorized to receive Designated Material, counsel may, for purposes of
23          efficiency, state on the record that the entire transcript for that day is to be treated
24          as Designated Material until such time as there is a written request to specifically
25          identify the portions of the transcript that are CONFIDENTIAL or HIGHLY
26          CONFIDENTIAL - ATTORNEYS’ EYES ONLY. In the event of such request,
27          the Party desiring to maintain the treatment of any portion of the transcript as
28          CONFIDENTIAL or HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES


                                               -7-
      Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 8 of 17



 1              ONLY shall specify, by page and line numbers, the designated portions within
 2              thirty (30) days of the written request.
 3   IV.    CONTESTING THE DESIGNATION
 4              No Party to this Lawsuit shall be obligated to challenge the propriety of any
 5   designation by any Producing Party, and a failure to do so shall not constitute a waiver or
 6   in any way preclude a subsequent challenge in the Lawsuit to the propriety of such
 7   designation.
 8              Any Party may contest a claim of confidentiality. Any Party objecting to the
 9   designation of any Discovery Material as either CONFIDENTIAL or HIGHLY
10   CONFIDENTIAL - ATTORNEYS’ EYES ONLY must give outside counsel of record for
11   the Producing Party (or, if the Producing Party is not represented by counsel in the Lawsuit,
12   the Producing Party itself) written notice of its reasons for the objection at least thirty (30)
13   days prior to the commencement of trial in this Lawsuit. The Producing Party will then
14   have ten (10) business days after receipt of such notice to change the designation or respond
15   in writing why the designation is appropriate. Failing resolution after service of the written
16   notice of its reasons for the objection, the Producing Party objecting may, on a duly noticed
17   motion, seek a protective order to maintain the designation. On such motion, the Producing
18   Party asserting confidentiality has the burden of showing that the designation is
19   appropriate. The information designated as either CONFIDENTIAL or HIGHLY
20   CONFIDENTIAL - ATTORNEYS’ EYES ONLY shall remain as such (i) unless the
21   Producing Party does not respond in writing why the designation is appropriate within ten
22   (10) business days after receipt of the written notice of the objecting Party’s reasons for
23   the objection; (ii) until the matter is resolved by Court order; or (iii) until agreement of the
24   Producing Party.
25   V.     DISCLOSURE OF DESIGNATED MATERIALS
26              Unless otherwise directed by the Court or authorized in writing by the Producing
27   Party, Discovery Material designated as CONFIDENTIAL under this Order may be
28   disclosed by the Receiving Party only to the following persons:


                                                  -8-
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 9 of 17



 1                 1.     counsel of record for the Receiving Party, including their regularly
 2          employed support staff (law clerks, paralegals, secretaries, and clerical staff)
 3          assisting with the Lawsuit;
 4                 2.     the parties’ respective attorneys (irrespective of whether they are
 5          counsel of record in the Lawsuit), including their in-house counsel and regularly
 6          employed support staff (law clerks, paralegals, secretaries, and clerical staff)
 7          assisting with the Lawsuit;
 8                 3.     the officers, directors, and employees of the Receiving Party to
 9          whom disclosure is directly necessary for the Lawsuit;
10                 4.     Judges, Magistrate Judges, law clerks, and clerical personnel of
11          the Court before which the Lawsuit is pending including any appellate Court,
12          and the jury, if any;
13                 5.     court reporters and other persons involved in recording or
14          transcribing hearings, trial testimony, or deposition testimony in the Lawsuit;
15                 6.     consultants (not including trial and jury consultants), or experts
16          and their staff who are expressly retained or sought to be retained by an attorney
17          described in subparagraph 1 or 2 of this section to provide assistance in the
18          Lawsuit, provided that any such persons first execute the Confidentiality
19          Undertaking in Exhibit A. Disclosures under this sub-paragraph are to be made
20          only to the extent necessary to perform such assistance;
21                 7.     any person who authored and/or received the particular
22          CONFIDENTIAL information sought to be disclosed to that person, or any
23          witness testifying in a deposition or hearing when the examining attorney has a
24          good faith basis to believe the witness is the author and/or received the particular
25          CONFIDENTIAL information sought to be disclosed to that witness. Any
26          witness testifying in a deposition or hearing may be shown CONFIDENTIAL
27          information of a Producing Party provided that the witness is: (a) a current
28          employee, attorney, director, officer, or agent of the Producing Party, or a


                                              -9-
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 10 of 17



 1            corporate designee of the Producing Party under Rule 30(b)(6) of the Federal
 2            Rules of Civil Procedure; or (b) a former employee, attorney, director, officer,
 3            or agent of the Producing Party if, at the time of the witness’ employment, the
 4            CONFIDENTIAL information was in existence and the witness had access to
 5            such CONFIDENTIAL information;
 6                   8.     litigation support vendors retained by outside counsel for such
 7            functions as photocopying, scanning, stenography, videography, imaging, or
 8            preparation of graphics, demonstratives, and audio and/or video productions or
 9            other exhibits for deposition, trial, or other court proceedings in the Lawsuit, but
10            only if they execute the Confidentiality Undertaking in Exhibit A, and only to
11            the extent necessary for the particular litigation support services being rendered
12            and in accordance with the vendor’s ordinary operating procedure;
13                   9.     mock jurors, trial consultants, and jury consultants engaged by the
14            parties in preparation for trial, provided that (i) no Party will use any mock juror,
15            trial consultant, or jury consultant who is employed or affiliated with or who
16            knows any person employed by or affiliated with either Party to the Lawsuit; (ii)
17            mock jurors, trial consultants, and jury consultants will not be allowed to retain
18            any tangible materials that contain or disclose any Designated Material; and (iii)
19            any such persons first execute the Confidentiality Undertaking in Exhibit A; and
20                   10.    persons who have been retained by a Party to provide translation
21            or interpretation from one language to another, provided that such translators
22            execute the Confidentiality Undertaking in Exhibit A.
23            Unless otherwise directed by the Court or authorized in writing by the Producing
24   Party, Discovery Material designated as HIGHLY CONFIDENTIAL - ATTORNEYS’
25   EYES ONLY may be disclosed by the Receiving Party only to the following persons:
26               1. counsel of record for the Receiving Party, including their regularly
27                   employed support staff (law clerks, paralegals, secretaries, and clerical
28                   staff) assisting with the Lawsuit;


                                                - 10 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 11 of 17



 1              2.      the parties’ respective attorneys (irrespective of whether they are
 2           counsel of record in the Lawsuit), including their in-house counsel and regularly
 3           employed support staff (law clerks, paralegals, secretaries, and clerical staff)
 4           assisting with the Lawsuit;
 5              3.      Judges, Magistrate Judges, law clerks, and clerical personnel of the
 6           Court before which the Lawsuit is pending including any appellate Court, and
 7           the jury, if any;
 8              court reporters and other persons involved in recording or transcribing
 9                   hearings, trial testimony, or deposition testimony in the Lawsuit;
10              consultants (not including trial and jury consultants), or experts and their
11                   staff who are expressly retained or sought to be retained by an attorney
12                   described in subparagraph 1 or 2 of Section V.A to provide assistance in
13                   the Lawsuit, provided that any such persons first execute the
14                   Confidentiality Undertaking in Exhibit A. Disclosures under this sub-
15                   paragraph are to be made only to the extent necessary to perform such
16                   work;
17              4.      any person who authored and/or received the particular HIGHLY
18           CONFIDENTIAL - ATTORNEYS’ EYES ONLY information sought to be
19           disclosed to that person, or any witness testifying in a deposition or hearing when
20           the examining attorney has a good faith basis to believe the witness is the author
21           and/or received the particular HIGHLY CONFIDENTIAL - ATTORNEYS’
22           EYES ONLY information sought to be disclosed to that witness. Any witness
23           testifying in a deposition or hearing may be shown HIGHLY CONFIDENTIAL
24           - ATTORNEYS’ EYES ONLY information of a Producing Party provided that
25           the witness is: (a) a current employee, attorney, director, officer, or agent of the
26           Producing Party, or a corporate designee of the Producing Party under Rule
27           30(b)(6) of the Federal Rules of Civil Procedure; or (b) a former employee,
28           attorney, director, officer, or agent of the Producing Party if, at the time of the


                                              - 11 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 12 of 17



 1             witness’ employment, the HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES
 2             ONLY information was in existence and the witness had access to such
 3             HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY information;
 4                 5.     litigation support vendors retained by outside counsel for such
 5             functions as photocopying, scanning, stenography, videography, imaging, or
 6             preparation of graphics, demonstratives, and audio and/or video productions or
 7             other exhibits for deposition, trial, or other court proceedings in the Lawsuit, but
 8             only if they execute the Confidentiality Undertaking in Exhibit A, and only to
 9             the extent necessary for the particular litigation support services being rendered
10             and in accordance with the vendor’s ordinary operating procedure;
11                 6.     mock jurors, trial consultants, and jury consultants engaged by the
12             parties in preparation for trial, provided that (i) no Party will use any mock juror,
13             trial consultant, or jury consultant who is employed or affiliated with or who
14             knows any person employed by or affiliated with either Party to the Lawsuit; (ii)
15             mock jurors, trial consultants, and jury consultants will not be allowed to retain
16             any tangible materials that contain or disclose any Designated Material; and (iii)
17             any such persons first execute the Confidentiality Undertaking in Exhibit A; and
18                 7.      persons who have been retained by a Party to provide translation or
19             interpretation from one language to another, provided that such translators
20             execute the Confidentiality Undertaking in Exhibit A.
21   VI.    COURT PROCEDURES
22          Designated Material may be included with, or referred to in, papers filed with the
23   Court in the Lawsuit only in accordance with the following procedures:
24          Any documents (including briefs), tangible things, or information designated as (or
25   including information designated as) CONFIDENTIAL or HIGHLY CONFIDENTIAL –
26   ATTORNEY’S EYES ONLY that are submitted to the Court in support of or in opposition
27   to a motion or introduced at a hearing or during trial may retain their protected confidential
28   status only by order of the Court in accordance with the procedures outlined in section II.c.


                                                 - 12 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 13 of 17



 1   of the Court's Standing Order Regarding Civil Litigation.
 2   VII.   PROCEDURE FOR DISCLOSURES TO OTHER PERSONS
 3          At the written request of the Receiving Party, the Producing Party may agree in
 4   writing to allow the Receiving Party to disclose to a specified third party any of the
 5   Producing Party’s Designated Material identified in the written request.
 6   VIII. UNINTENTIONAL FAILURE TO DESIGNATE
 7          If any Producing Party discovers that it has inadvertently failed to designate and
 8   mark any Discovery Material as either CONFIDENTIAL or HIGHLY CONFIDENTIAL
 9   - ATTORNEYS’ EYES ONLY, the Producing Party may subsequently inform the
10   Receiving Party of the confidential nature of the disclosed Designated Material, and the
11   Receiving Party shall treat the disclosed Discovery Material as either CONFIDENTIAL or
12   HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY upon receipt of written notice
13   from the Producing Party. Disclosure of such Discovery Material to persons not authorized
14   to receive that material prior to receipt of the confidentiality designation shall not be
15   deemed a violation of this Order.
16          However, in the event the material has been distributed in a manner inconsistent
17   with the later-applied designation, the Receiving Party will take the steps necessary to
18   conform distribution to the categorical designation, i.e., by retrieving all copies of the
19   Discovery Material, or notes or extracts thereof, in the possession of the persons not
20   authorized under this Order to possess such Discovery Material and advising the persons
21   to whom disclosure was made that the Producing Party has designated the material as
22   confidential and that such material must be treated as provided in the Order unless
23   otherwise agreed by the parties or ordered by the Court.
24   IX.    UNINTENTIONAL DISCLOSURE OF ATTORNEY-CLIENT OR WORK
25   PRODUCT MATERIAL
26          Pursuant to Federal Rule of Evidence 502(d) and (e), the production of any discovery
27   material by any Party, whether inadvertent or not, shall be without prejudice to any
28   subsequent claim by the Producing Party that such discovery material is privileged or


                                               - 13 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 14 of 17



 1   attorney-work product, and shall not be deemed a waiver of any such privilege or protection
 2   in either the litigation pending before the court, or any other federal or state proceeding.
 3          The Producing Party may give written notice to the Receiving Party that the
 4   document is subject to a claim of attorney-client privilege or work product immunity and
 5   request that the document be destroyed or returned to the Producing Party. Unless the
 6   Producing Party claims that the entire document is subject to a claim of attorney-client
 7   privilege or work product immunity, the Producing Party shall, together with its written
 8   notice, produce a copy of the document with the claimed privileged material redacted.
 9          Within five (5) business days of receiving written notice and a copy of the document
10   with claimed privileged material redacted, the Receiving Party shall return or destroy all
11   copies of such document, along with any notes or other work product reflecting the contents
12   of such document, and shall destroy all excerpts thereof. Upon request of the Producing
13   Party, the Receiving Party of the inadvertent production shall provide an affidavit to the
14   Producing Party that all copies and excerpts, along with any notes or other work product
15   reflecting the contents of such document, and were returned or destroyed. In any event, all
16   material shall be deleted from any litigation-support or other database. No use shall be made
17   of such materials during depositions or at trial, nor shall they be disclosed to anyone who
18   was not given access to them before the request to return or destroy.
19          Return or destruction of the document by the Receiving Party shall not constitute an
20   admission or concession, or permit any inference, that the returned document is, in fact,
21   properly subject to a claim of attorney-client privilege or work product immunity. If the
22   Receiving Party believes that the document is not subject to the protections of the attorney-
23   client privilege or work product immunity, the Receiving Party will contact counsel for the
24   Producing Party within five (5) business days of receiving written notice from the
25   Producing Party that the document is subject to a claim of attorney-client privilege or work
26   product immunity so that the parties’ counsel may meet and confer on the matter. If the
27   parties cannot resolve the dispute, the parties shall follow the discovery dispute protocol
28   outlined in the Court’s Rule 16 Scheduling Order. (Doc. 19 at ¶ 10).


                                                 - 14 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 15 of 17



 1          The parties agree that employing electronic keyword searching to identify and
 2   prevent disclosure of privileged material constitutes “reasonable steps to prevent
 3   disclosure” under Federal Rule of Evidence 502(b)(2).
 4          Unless previously waived, the inadvertent disclosure of any documents subject to a
 5   privilege or immunity shall not be deemed a waiver of that privilege or immunity as to any
 6   other documents, testimony, or evidence.
 7   X.     RESERVATION OF RIGHTS AND MISCELLANEOUS PROVISIONS
 8                 No Limitation of Other Rights
 9          This Order shall be without prejudice to the right of any party to oppose production
10   of any information on any and all grounds other than confidentiality.
11                 Release From or Modification of This Order
12          This Order is entered without prejudice to the right of any party to apply to the Court
13   at any time for additional protection, or to release, rescind, or modify the restrictions of
14   this Order, to determine whether a particular person shall be entitled to receive any
15   particular information or to seek relief from inadvertent disclosure of privileged or work-
16   product information. This Order does not preclude all of the parties to this Order from
17   entering into any stipulation (in writing or on the record) constituting a modification of this
18   Order subject to the Court’s review.
19                 Admissibility and No Admissions
20          Nothing herein shall be construed to affect in any way the evidentiary admissibility
21   or relevance of any document, testimony, or other matter at any court proceeding related
22   to this matter. Neither designation or lack of designation of documents or information as
23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY” nor
24   agreeing to treat documents produced under those designations pursuant to this Agreement
25   constitutes any admission or acknowledgement that any such documents or information do
26   or do not constitute trade secrets or proprietary information or do or do not enjoy any other
27   legal status, and is inadmissible for any such purpose.
28                 Non-Party Request/Subpoena of Designated Material


                                                 - 15 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 16 of 17



 1            If a Receiving Party receives a subpoena or other compulsory process from a non-
 2   Party to this Order seeking production or other disclosure of a Producing Party’s
 3   Designated Material, that Receiving Party shall give written notice to outside counsel of
 4   record for the Producing Party (or, if the Producing Party is not represented by counsel in
 5   this Lawsuit, to the Producing Party itself) within ten (10) business days after receipt of the
 6   subpoena or other compulsory process identifying the specific Designated Material sought
 7   and enclosing a copy of the subpoena or other compulsory process. If the Producing Party
 8   timely seeks a protective order, the Receiving Party to whom the subpoena or other
 9   compulsory process was issued or served shall not produce the Designated Material
10   requested prior to receiving a Court order or consent of the Producing Party. In the event
11   that Designated Material is produced to the non-party, such material shall be treated as
12   Designated Material pursuant to this Order.
13                   Counsel’s Right to Provide Advice
14            Nothing in this Order shall bar or otherwise restrict any counsel herein from
15   rendering advice to the counsel’s party-client with respect to the Lawsuit, and in the course
16   thereof, relying upon an examination of Designated Material, provided, however, that in
17   rendering such advice and in otherwise communicating with the party-client, the counsel
18   shall not disclose any Designated Material, nor the source of any Designated Material, to
19   anyone not authorized to receive such Designated Material pursuant to the terms of this
20   Order.
21                   Privileged and Irrelevant Materials
22            Nothing in this Order shall be construed as requiring disclosure of privileged
23   materials, materials subject to protection under the work product doctrine, or materials
24   which are otherwise beyond the scope of permissible discovery.
25                   Notice
26            Transmission by overnight courier, facsimile or electronic mail is acceptable for all
27   notification purposes, provided that, with regard to electronic mail, all counsel of record
28   are included on the notification.


                                                  - 16 -
     Case 2:20-cv-02185-DJH Document 24 Filed 09/16/21 Page 17 of 17



 1   XI.    FINAL DISPOSITION
 2          The ultimate disposition of Designated Materials will be subject to a final order of
 3   the Court upon completion of the Lawsuit.
 4   XII.   TERMINATION
 5          The termination of the Lawsuit shall not automatically terminate the effectiveness
 6   of this Order, and persons subject to this Order shall be bound by the confidentiality
 7   obligations of this Order until the Producing Party agrees otherwise in writing or this Court
 8   (or any other court or competent jurisdiction) orders otherwise.
 9   XIII. USE AT TRIAL
10          This Order is not intended to govern the use of Designated Material at the trial of
11   the Lawsuit. Procedures governing the use of Designated Material at trial, if necessary,
12   will be established by separate order, pursuant to application by one or more of the parties
13   to the Court, or sua sponte pursuant to the Court’s own procedures, and may be addressed
14   at the pre-trial conference.
15          Dated this 15th day of September, 2021.
16
17
18                                                Honorable Diane J. Humetewa
19                                                United States District Judge

20
21
22
23
24
25
26
27
28


                                                - 17 -
